Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of April, 2004 (the “Effective Date”), by and between THE MILLS CORPORATION,
a Delaware corporation (the “Company”), and Laurence C. Siegel (“Executive”).

 

Recitals

 

R-1                              The Company is engaged directly and indirectly
in the business of developing, constructing, leasing, financing and managing
super regional value-oriented retail and entertainment-based shopping centers,
malls, strip centers and other commercial properties.

 

R-2                              Executive currently is employed by the Company
in the capacity of Chief Executive Officer and Chairman of the Company’s Board
of Directors pursuant to an employment agreement dated April 1, 2000 (the “Prior
Agreement”), and has considerable experience and an intimate knowledge of the
business and affairs of the Company, its policies, methods, personnel and
operations.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive, intending to be
legally and equitably bound, hereby agree as follows:

 

1.                                       Employment; employment Period.

 

1.1                                 Employment.  The Company hereby employs
Executive, and Executive hereby accepts employment with the Company, all upon
the terms and conditions set forth in this Agreement.

 

1.2                                 Employment Period.  The term of Executive’s
employment under this Agreement shall be the period commencing on the Effective
Date and ending on December 31, 2008 (the “Employment Period”); provided that,
commencing on January 1, 2009, and on each January 1 thereafter, the Employment
Period shall automatically be extended for one (1) year unless either party has
given written notice of non-renewal to the other party at least ninety (90) days
prior to the then scheduled expiration of the Employment Period, and each such
extension shall, ipso facto, become part of (and incorporated into) the
Employment Period for all purposes of this Agreement; and provided, further,
that Executive’s employment hereunder may be terminated prior to the end of the
Employment Period as provided in Section 6 hereof.

 

2.                                      Duties.  During the Employment Period,
Executive shall hold the position of Chief Executive Officer and Chairman of the
Board of Directors of the Company.  In such capacity, Executive shall perform
the duties and responsibilities normally inherent in such capacities in
corporations of the size and nature of the Company, the duties and
responsibilities in effect for Executive’s position as of the Effective Date,
and such other

 

--------------------------------------------------------------------------------


 

duties, not inconsistent with Executive’s position as Chief Executive Officer
and Chairman of the Board of Directors of the Company, as may reasonably be
assigned during the Employment Period by the Company’s Board of Directors (the
“Board of Directors”).

 

3.                                      Performance of Duties/Standard of Care. 
During the Employment Period, Executive shall act at all times in the best
interests of the Company and diligently discharge his duties and
responsibilities to the Company under this Agreement.  Without limiting the
generality of the foregoing, Executive shall at all times abide strictly by the
policies of the Company including, without limitation, The Mills Corporation
Code of Business Conduct and Ethics as it may be amended from time to time in
the Company’s sole discretion (the “Code of Conduct”).  Such duties shall be
rendered at the principal office of the Company and Executive shall travel to
other places as the interests, needs, business or opportunity of the Company
shall require.  During the Employment Period, Executive agrees to devote his
full business time, attention and energies to the Company’s business and not to
engage in any other business activity, whether or not such business activity is
pursued for gain, profit or other economic or financial advantage, except that
Executive may serve in charitable or philanthropic capacities or positions and
serve as a director of other companies which do not directly or indirectly
compete with the Company with the prior consent of the Board of Directors (which
consent shall not be unreasonably withheld), in each case so long as such
activities comply with the Code of Conduct, are not injurious to the Company and
do not interfere with the performance of Executive’s duties hereunder. 
Schedule 1 attached hereto and made a part hereof contains a list of
directorships to which the Board of Directors has consented.  In connection with
the performance of his duties hereunder, Executive shall at all times seek to
exercise the highest degree of loyalty to the Company and shall comply with the
highest standards of conduct in the performance of his duties.  Subject to
compliance with the Code of Conduct and the provisions of this Agreement, this
Section 3 shall not be construed to prevent or prohibit Executive from managing
his personal assets or investments as long as such activities do not interfere
with the performance of Executive’s duties hereunder.

 

4.                                      Compensation and Expenses.

 

4.1                               Base Salary.  The Company shall pay to
Executive, during the Employment Period, an annual base salary (the “Base
Salary”) in accordance with the Company’s normal payroll practice applicable to
senior executives.  The Base Salary shall be calculated at the rate of One
Million Six Hundred Fifty Thousand Dollars ($1,650,000) in 2004, One Million
Seven Hundred Thousand Dollars ($1,700,000) in 2005, One Million Seven Hundred
Fifty Thousand Dollars ($1,750,000) in 2006, One Million Eight Hundred Thousand
Dollars ($1,800,000) in 2007 and One Million Eight Hundred Fifty Thousand
Dollars ($1,850,000) in 2008.

 

4.2                               Annual Bonus Program.

 

(a)                                  During each calendar year of the Employment
Period, Executive will be eligible to participate in the Company’s annual
short-term performance

 

2

--------------------------------------------------------------------------------


 

incentive plan applicable to senior executives, as such plan may exist from time
to time (the “PIP”).  Executive’s target annual bonus award under the PIP for
each calendar year of the Employment Period will be equal to Executive’s Base
Salary for such calendar year (each, a “Target Annual Bonus”).  The amount of
the actual annual bonus, if any, awarded to Executive under the PIP with respect
to any calendar year during the term (each an “Annual Bonus Award”) shall be
determined in accordance with the terms of the PIP as administered by the
Committee of the Board of Directors having responsibility for executive
compensation matters (the “Executive Compensation Committee”) after considering
any input received from Executive as part of Executive’s annual review.  All
decisions regarding the criteria to be used to determine awards under the PIP
(which may consist of both corporate and individual performance factors and
metrics), the amount, if any, to be awarded to Executive under the PIP with
respect to any calendar year during the Employment Period and interpretations of
the terms of the PIP shall be made solely and exclusively by the Executive
Compensation Committee in its discretion; provided, however, that in determining
Executive’s Annual Bonus Award, if any, with respect to any calendar year during
the Employment Period, the corporate (as opposed to individual) performance
factors and metrics that are taken into account and the percentage of the award
that is based on corporate and individual performance factors shall be the same
for Executive as those applied to other senior executives of the Company.  The
Company reserves the right to change, alter, or terminate the PIP at any time in
its sole discretion; provided, that no such change, alteration or termination
shall adversely affect Executive’s rights under this Agreement, or with respect
to any Annual Bonus Award made prior to the date of such change, alteration or
termination, without Executive’s prior written consent; and provided, further,
that if no PIP is in place with respect to any calendar year during the
Employment Period, then a substitute target annual short-term performance
incentive award shall be established for Executive with respect to such calendar
year, with a value equal to Executive’s annualized Base Salary for such year,
having terms conforming with this Section 4.2(a) and otherwise having
substantially similar vesting, performance and payment terms to those applicable
under the then most recent Annual Bonus Award made to Executive.  If earned,
such substitute short-term compensation award shall be payable in cash.

 

(b)                                 Each Annual Bonus Award shall be paid to
Executive in cash when the Company customarily pays annual bonus awards to other
senior executives under the PIP, but no later than June 30 of the year following
the calendar year with respect to which the Annual Bonus Award relates.

 

4.3                               Long Term Incentive Plan.  Executive will be
eligible to participate in the Company’s long term incentive plan applicable to
senior executives, as such plan may exist from time to time (the “LTIP”). 
Executive’s target annual award under the LTIP with respect to each calendar
year during the Employment Period (each, a “Target LTIP Award”) will be equal to
two (2) times Executive’s Base Salary for such calendar year.  The amount of the
actual LTIP Award, if any, made to Executive with respect to any calendar year
during the Employment Period (each an “LTIP Award”) shall be determined in
accordance with the terms of the LTIP as administered by the Executive
Compensation Committee after considering any input received from Executive as
part of Executive’s annual review.  All decisions regarding the criteria to be
used to

 

3

--------------------------------------------------------------------------------


 

determine LTIP Awards (which may consist of both corporate and individual
performance factors and metrics), the actual amount of the LTIP Award, if any,
with respect to any calendar year during the Employment Period, the form of
payment of such awards (which may be in cash, shares of Company Stock or a
combination thereof, or any other medium chosen by the Executive Compensation
Committee after considering any input received from Executive as part of
Executive’s annual review), and interpretations of the terms of the LTIP shall
be made solely and exclusively by the Executive Compensation Committee in its
discretion; provided, however, that in determining the amount of Executive’s
LTIP Award with respect to any given calendar year during the Employment Period
(i) the corporate (as opposed to individual) performance factors and metrics
that are taken into account, and (ii) the percentage of the award that is based
on individual performance factors shall be the same for Executive as those
applied to the LTIP awards made to other senior executives for the same calendar
year.  The Company reserves the right to change, alter or terminate the LTIP at
any time in its sole discretion; provided, that no such change, alteration or
termination shall adversely affect Executive’s rights under this Agreement or
under any LTIP Award made prior to the date of such change, alteration or
termination; and provided, further, that if no LTIP is in place with respect to
any calendar year during the Employment Period, then a substitute target
performance-based long-term compensation award with a value equal to two (2)
times Executive’s Base Salary for such year shall be established for Executive
with respect to such calendar year, with terms conforming to the provisions of
this Section 4.3 and otherwise having substantially similar vesting and
performance terms to those applicable under the then most recent LTIP Award made
to Executive.  If earned, such substitute long-term compensation award shall be
payable in cash.

 

4.4                               Intentionally Omitted.

 

4.5                               Expense Reimbursement Policy.  During the
Employment Period, the Company shall reimburse Executive for all ordinary and
reasonable business expenses paid by Executive in connection with the
performance of his duties under this Agreement in accordance with and subject to
the Company’s expense reimbursement policies then in effect for senior
executives.

 

4.6                               Grantor Trust.  The Company shall establish a
grantor (or “rabbi”) trust for the benefit of Executive (the “Trust”) into which
Executive may elect to have the Company deposit, not later than the vesting date
applicable to such compensation,  all or any portion of any cash compensation
paid to Executive under the terms of this Agreement, including without
limitation any Base Salary, Annual Bonus Awards, LTIP Awards payable in cash, or
cash-settled equity awards provided to Executive under the terms of this
Agreement; provided, however, that Executive has made a timely election to have
the income attributable to any such compensation deferred until a later date in
accordance with applicable tax rules.  Upon the making of any deferral election,
Executive shall specify the payment schedule for distribution to him of such
cash compensation that has been earned or vested in accordance with the
provisions of this Agreement and the Company shall promptly deliver such payment
schedule to the trustee under the Trust.  The Trust shall be established by the
Company prior to the Effective Date and shall contain terms substantially
similar to those set forth in Exhibit A

 

4

--------------------------------------------------------------------------------


 

attached hereto, except that the Company may make any changes to the terms of
the Trust reasonably necessary for its proper administration, including, but not
limited to, changes to ensure the appropriate tax consequences to Executive and
the Company, provided such changes do not affect the rights of Executive
thereunder in any materially adverse manner.

 

5.                                      Personnel Policies and Benefits.

 

5.1                               Benefits Generally.  During the Employment
Period, Executive shall be entitled to participate in all benefit programs,
policies or plans adopted by the Company and applicable to senior executives on
the same basis as the other senior executives of the Company, as such programs,
policies or plans may be interpreted, adopted, revised or deleted from time to
time by the Company in its sole discretion; provided, however, that health care
and hospitalization benefits for Executive shall include spouse and dependent
care coverage. All matters of eligibility for coverage or benefits under any
such benefit programs, policies or plans shall be determined in accordance with
the provisions of the applicable program, policy or plan.  The Company reserves
the right to change, alter, interpret or terminate any such programs, policies
or plans at any time in its sole discretion.

 

5.2                               Additional Benefits.  In addition to the
benefits provided pursuant to Section 5.1:

 

(a)                                  Subject to Executive satisfying applicable
underwriting criteria imposed by the insurance carrier, the Company shall pay
for life insurance coverage on Executive’s life with a minimum benefit of Five
Million Dollars ($5,000,000), provided the Company is able to obtain a life
insurance policy at reasonable rates, using commercially reasonable efforts,
that fully insures this minimum benefit to Executive; and

 

(b)                                 Executive shall also be entitled to receive
from the Company, during the Employment Period, benefits in addition to those
provided pursuant to the Company programs, policies and plans described in
Section 5.1 above, having a value of up to Fifty Thousand Dollars ($50,000) per
annum, including co-pays and other non-covered medical or dental benefits,
hospitalization benefits, disability benefits, club memberships or unreimbursed
transportation expenses or any other benefits or perquisites reasonably selected
by Executive and approved by the Executive Compensation Committee; provided,
however, that, if the benefits provided pursuant to this Section 5.2(b) in any
full calendar year have been less than the annual limitation in this
Section 5.2(b), then additional benefits in the amount of any such excess shall
carry forward during the Employment Period and may be provided to Executive
during any subsequent calendar year of the Employment Period.

 

5.3                               Personnel Policies.  Except as otherwise
provided herein, Executive’s employment shall be subject to the personnel
policies that apply generally to the Company’s senior executives, as the same
may be interpreted, adopted, revised or

 

5

--------------------------------------------------------------------------------


 

deleted from time to time during the Employment Period by the Company in its
sole discretion.

 

6.                                      Termination.

 

6.1                               Payment of Accrued But Unpaid Amounts Upon
Termination.  Notwithstanding any provision in this Agreement to the contrary,
in the event of termination of Executive’s employment for any reason during the
Employment Period, Executive or his beneficiaries or estate (as provided in
Section 10.2) shall be entitled to receive, in addition to any other payments or
benefits required to be made or provided under the remaining provisions of this
Article 6, within fourteen (14) days after the effective date of termination:

 

(a)                                  any accrued but unpaid Base Salary for
services rendered by Executive to the Company prior to the effective date of
termination;

 

(b)                                 any earned but unpaid Annual Bonus Awards
for calendar years that have ended prior to the year of termination;

 

(c)                                  reimbursement of any accrued but unpaid
expenses required to be reimbursed under this Agreement that were incurred by
Executive prior to the effective date of termination;

 

(d)                                 payment for any accrued but unpaid vacation
time to the extent consistent with Company policy in effect at the time of
termination;

 

(e)                                  any amounts deposited in the Trust on
behalf of Executive at Executive’s election; and

 

(f)                                    any earned but unpaid LTIP Awards.

 

Except as specifically provided in this Agreement and under the terms of any
incentive compensation and benefit plans in effect and applicable to Executive
on the effective date of termination, Executive shall have no right to receive
any other compensation, or to participate in any other plan, arrangement or
benefit of the Company after such termination and all other obligations of the
Company and rights of Executive under this Agreement shall terminate effective
as of the effective date of termination.

 

6.2                               Termination Due to Death.  Executive’s
employment with the Company shall automatically terminate upon Executive’s
death.  From and after the date of death, the Company shall have no further
obligation to pay any Base Salary to Executive.  Notwithstanding the foregoing,
in the event of such termination:

 

(a)                                  the entitlement of any beneficiary of
Executive to benefits under any benefit plan described in Section 5.1 or 5.2
hereof shall be determined in accordance with the provisions of such plan;

 

6

--------------------------------------------------------------------------------


 

(b)                                 vesting of stock options and any other
equity-based compensation awards not covered by Section 6.1 above (other than
LTIP Awards) will be treated in accordance with the equity incentive plan under
which the relevant grant was made and any applicable grant documents; provided,
however, that Executive shall be considered for such purpose to have been
employed at the end of the calendar year in which the termination occurred;

 

(c)                                  any LTIP Awards that are not covered by
Section 6.1 above will be treated in accordance with the LTIP as then in effect;
and

 

(d)                                 the Company shall pay to Executive’s
beneficiary or estate (as provided in Section 10.2), within ninety (90) days
after the effective date of termination, a lump sum cash payment equal to (i)
Executive’s Base Salary in effect as of the date of Executive’s death and (ii)
Executive’s Target Annual Bonus for the year in which the termination occurs.

 

6.3                               Termination by the Company Due to Disability.

 

(a)                                  If Executive becomes “Disabled” (as defined
below) during the Employment Period, the Company shall have the right to
terminate Executive’s employment, which termination shall become effective upon
a date not less than thirty (30) calendar days following the date that written
notice of such termination is given to Executive.  From and after the effective
date of such termination, the Company shall have no further obligation to pay
any Base Salary to Executive.  Notwithstanding the foregoing, in the event of
such termination:

 

(i)                                     the entitlement of Executive to benefits
under any benefit plan described in Section 5.1 or 5.2 hereof shall be
determined in accordance with the provisions of such plan;

 

(ii)                                  vesting of stock options and any other
equity-based compensation awards not covered by Section 6.1 above (other than
LTIP Awards) will be treated in accordance with the equity incentive plan under
which the relevant grant was made and any applicable grant documents; provided,
however that Executive shall be considered for such purpose to have been
employed at the end of the calendar year in which the termination occurred;

 

(iii)                               any LTIP Awards that are not covered by
Section 6.1 above will be treated in accordance with the LTIP as then in effect;
and

 

(iv)                              the Company shall pay to Executive, within
ninety (90) days after the effective date of termination, a lump sum cash
payment equal to the sum of (i) Executive’s Base Salary in effect as of the
effective date of termination and (ii) Executive’s Target Annual Bonus for the
year in which the termination occurs.

 

(b)                                 The term “Disabled” or “Disability” shall
mean that (i) Executive has been unable, notwithstanding such reasonable
accommodations as may be required by applicable law, to engage in the essential
functions of his position with the

 

7

--------------------------------------------------------------------------------


 

Company due to a disability, as determined by the Executive Compensation
Committee upon receipt of and in reliance on independent competent medical
advice, for more than one hundred eighty (180) total calendar days during any
period of twelve (12) consecutive months, or (ii) the Executive Compensation
Committee has reasonably determined, upon receipt of and in reliance on
independent competent medical advice, that Executive is unlikely to be able,
notwithstanding such reasonable accommodations as may be required by applicable
law, to engage in the essential functions of his position with the Company due
to a disability for more than one hundred eighty (180) total calendar days
during any period of twelve (12) consecutive months.

 

6.4                               Voluntary Termination by Executive.  Executive
may terminate his employment at any time during the Employment Period without
Good Reason (as defined in Section 6.7) by giving the Company written notice of
Executive’s intent to terminate not less than one hundred and twenty (120)
calendar days before the effective date of such termination; provided, however,
that the required notice period shall be reduced to sixty (60) days in the event
Executive’s voluntary termination is not for the purpose of taking alternative
employment.  From and after the effective date of such termination, the Company
shall have no further obligation to pay any Base Salary to Executive.  In the
event of such termination:

 

(a)                                  the entitlement of Executive to benefits
under any benefit plan described in Section 5.1 or 5.2 shall be determined in
accordance with the provisions of such plan;

 

(b)                                 all unvested equity or equity-based
compensation awards shall be forfeited by Executive; and

 

(c)                                  any LTIP Awards that are not covered by
Section 6.1 or Section 6.4(b) above will be treated in accordance with the LTIP
as then in effect.

 

6.5                               Termination by the Company without Cause. The
Board of Directors may terminate Executive’s employment at any time during the
Employment Period for reasons other than death, Disability or Cause upon written
notice to Executive, which notice shall specify the effective date of
termination and which effective date shall be no less than thirty (30) calendar
days after the date of such notice.  Subject to satisfaction by the Company of
its obligations set forth in this Section 6.5, from and after the effective date
of such termination, the Company shall have no further obligation to pay any
Base Salary to Executive.  In the event of such termination, except as provided
in Section 6.8 with respect to termination within twenty-four (24) months after
a Change in Control, Executive shall be entitled to the payments and benefits
described in the following paragraph, contingent upon executing and returning to
the Company (and not revoking) a release of claims in substantially the form
attached hereto as Exhibit B within the time permitted by the Company (which
permitted time period shall not be less than twenty-one (21) days).

 

Within fifteen (15) days following the effective date of such termination (or if
later, eight (8) days after Executive provides an executed release of claims
which he

 

8

--------------------------------------------------------------------------------


 

is obligated to deliver as described above, and as long as such release of
claims is not revoked by Executive during the seven (7)-day period following its
execution by Executive), the Company shall pay to Executive (a) a lump sum cash
payment equal to (i) two (2) times the sum of (A) Executive’s Base Salary in
effect as of the effective date of such termination, (B) Executive’s Target
Annual Bonus for the year in which the termination occurs and (C) Executive’s
Longevity Bonus, and (ii) a pro rata cash payment of Executive’s Target Annual
Bonus for the year of termination based on service from commencement of the
applicable bonus year through the date of termination.  For purposes of this
Section 6.5 and Sections 6.7 and 6.8 below, the term “Longevity Bonus” shall
mean the amount set forth in Part A of Schedule 2 attached hereto opposite the
calendar year in which termination occurs, which amount is designed to reward
Executive for his cumulative years of service as Chief Executive Officer of the
Company, as reflected in Part B of Schedule 2; provided, that, if Executive’s
employment is terminated on any date other than January 1 of any given calendar
year, the Longevity Bonus shall include a pro rata amount for the year of
termination based on service from commencement of such year through the date of
termination.  In addition, the vesting of stock options and other equity-based
compensation awards not covered under Section 6.1 above (other than LTIP Awards)
will be treated in accordance with the equity incentive plan under which the
relevant grant was made and any applicable grant documents; provided, however,
that Executive shall be considered for such purpose to have been employed at the
end of the calendar year in which the termination occurred.  Any LTIP Awards not
covered by Section 6.1 above will be treated in accordance with the LTIP as then
in effect.  The entitlement of Executive to benefits under any benefit plan
described in Section 5.1 or 5.2 hereof shall be determined in accordance with
the provisions of such plan; provided, however, that, subject to the last
sentence of this Section 6.5, the Company shall provide, at its expense,
continued participation in any medical insurance and dental insurance plans in
which Executive or his dependents participated as of the effective date of
termination for two (2) years following the effective date of termination at the
same coverage level as in effect as of the effective date of termination, but
subject to such modifications as shall be established for senior executives of
the Company.  As a condition to receiving such continued coverage, Executive may
be required to elect continuation coverage under “COBRA” under the terms of the
applicable plans, in which case the Company shall reimburse Executive for the
cost of such continued coverage at the same coverage level as in effect as of
the date of termination subject to such modifications as shall be established
for senior executives of the Company.

 

6.6                               Termination by the Company for Cause.

 

(a)                                  Subject to Section 6.6(d), the Board of
Directors of the Company may terminate Executive’s employment at any time during
the Employment Period for “Cause”, which termination shall be effective
immediately upon written notice to Executive.

 

(b)                                 For purposes of this Agreement and
notwithstanding any other provision of this Agreement, “Cause” shall mean any of
the following:  (i) Executive commits an act of fraud or embezzlement with
respect to the Company or any of its affiliates; (ii) Executive is convicted of,
or enters a plea of guilty or nolo contendere

 

9

--------------------------------------------------------------------------------


 

to, any felony; (iii) Executive is grossly negligent in carrying out his duties
hereunder and such gross negligence has a material adverse effect on the
Company, provided that, if such gross negligence is curable, such gross
negligence shall not constitute “Cause” unless and until Executive fails to cure
such gross negligence within thirty (30) days after written notice is given to
Executive by the Company, specifying in reasonable detail the claimed gross
negligence of Executive; or (iv) Executive willfully fails to perform his duties
under this Agreement (other than as a result of incapacity due to physical or
mental illness), provided that, if such failure is curable, such failure shall
not constitute “Cause” unless and until Executive fails to cure such failure
within thirty (30) days after written notice is given to Executive by the
Company specifying in reasonable detail the claimed failure of Executive; and
provided, further, that an act or failure to act will be considered “willful”
only if done or omitted to be done in good faith and without reasonable belief
that such act or omission was in the best interests of the Company.

 

(c)                                  From and after the effective date of such
termination, the Company shall have no further obligation to pay any Base Salary
to Executive.  In the event of such termination:

 

(i)                                     the entitlement of Executive to benefits
under any benefit plan described in Section 5.1 or 5.2 shall be determined in
accordance with the provisions of such plan;

 

(ii)                                  any unvested stock options or equity-based
compensation awards shall be forfeited by Executive; and

 

(iii)                               any LTIP Awards that are not covered by
Section 6.1 or Section 6.6(c)(ii) above will be treated in accordance with the
LTIP as then in effect.

 

(d)                                 Any determination of Cause under this
Agreement shall be based on Executive’s efforts, not his quality of performance,
and shall be made by a resolution duly adopted by the affirmative vote of at
least two-thirds (2/3) of the members of the Board of Directors (not including
Executive if Executive is a member of the Board of Directors) at a meeting of
the Board of Directors called and held for that purpose; provided that Executive
shall have been given written notice of such meeting by certified mail at least
ten (10) business days prior to the meeting and shall have been given the
opportunity to be heard by the Board of Directors before such resolution is
passed.  Any failure by the Company to follow the procedures set forth in this
Section 6.6(d) in connection with a termination of Executive’s employment shall
result in such termination being deemed to be a termination by the Company
without Cause under Section 6.5; provided, however, that neither the provision
of notice to Executive that a Board meeting will be held to determine whether
there is grounds for a “Cause” termination, nor the holding of such meeting,
shall be construed as a notice of termination pursuant to Section 6.5 or
Section 6.6(a).

 

10

--------------------------------------------------------------------------------


 

6.7                               Termination by Executive for Good Reason.

 

(a)                                  Executive may terminate his employment
hereunder at any time during the Employment Period for “Good Reason” (as
hereinafter defined) by providing the Company with written notice of termination
within ninety (90) days after Executive knows that an event constituting “Good
Reason” has occurred.  Such notice of termination shall state the effective date
of termination, which effective date shall not be less than thirty (30) days
from the date of such notice, except in the case of any event described in
subparagraph 6.7(b)(ii) below, in which case such termination shall be effective
immediately upon delivery of such notice.  If Executive terminates his
employment under this Section 6.7 for Good Reason (a “Termination for Good
Reason”), and a Change in Control (as defined in Section 7.1) has not occurred
within the twenty-four (24)-month period preceding the effective date of
termination, Executive shall be entitled to receive the payments and benefits
Executive would be entitled to receive under Section 6.5 following a termination
of employment by the Company without Cause, subject to providing a release of
claims as described therein.

 

(b)                                 “Good Reason” shall mean the occurrence of
any one or more of the following events without the express written consent of
Executive, if, in the case of the events described in subparagraph 6.7(b)(ii)
below, the Company shall have failed to correct or remedy such event within
thirty (30) days following receipt of written notice from Executive describing
in reasonable detail such event and demanding correction or remedy:

 

(i)                                     The relocation of Executive’s principal
office to a location that is more than fifty (50) miles from the Company’s
current or future Washington, D.C. area headquarters;

 

(ii)                                  A reduction by the Company in, or failure
by the Company to pay, any Base Salary required to be paid hereunder, or failure
by the Company to pay or provide for any earned Annual Bonus or any other
material earned compensation or benefits required to be paid or provided for
under this Agreement, in each case when due;

 

(iii)                               A change in Executive’s responsibilities or
titles or any other action by the Company which represents a material diminution
of Executive’s position, status or authority except in connection with or as a
result of a termination of Executive’s employment pursuant to any provision of
this Section 6; or

 

(iv)                              The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and perform
the obligations of the Company hereunder, as contemplated by Section 11.1.

 

Executive shall also be entitled to voluntarily terminate his employment with
the Company for any reason by giving not less than five (5) days’ advance
written notice to the Company of his intention to terminate his employment
within the thirty (30)-day period commencing on the first anniversary of a
Change in Control of the Company (as

 

11

--------------------------------------------------------------------------------


 

defined in Section 7.1 hereof) and any such termination shall be considered a
termination for Good Reason for purposes of this Agreement.  The continued
employment of Executive after an event constituting Good Reason shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason, until the passage of ninety (90) days after Executive
knew that an event constituting Good Reason has occurred without delivery by
Executive of a written notice of termination for Good Reason, as provided above.

 

6.8                               Termination after a Change in Control.  If the
Company terminates Executive’s employment for reasons other than death,
Disability or Cause or Executive timely terminates his employment for Good
Reason, and such termination occurs during the Employment Period and within
twenty-four (24) months after a Change in Control, then, from and after the
effective date of such termination, the Company shall have no further obligation
to pay any Base Salary to Executive and, in lieu of any severance amounts
payable under Section 6.5 or 6.7, whichever would otherwise apply, Executive
shall be entitled to the payments and benefits described in the following
paragraph, contingent upon executing and returning to the Company (and not
revoking) a release of claims in substantially the form attached hereto as
Exhibit B within the time permitted by the Company (which permitted time period
shall not be less than twenty-one (21) days).

 

Within fifteen (15) days following the effective date of such termination (or if
later, eight (8) days after Executive provides an executed release of claims as
described above, as long as such release of claims is not revoked by Executive
during the seven (7)-day period following its execution by Executive), the
Company shall pay to Executive:  (a) a lump sum cash payment equal to (i) two
(2) times the sum of (A) Executive’s Base Salary in effect as of the effective
date of such termination, (B) Executive’s Target Annual Bonus for the year in
which the termination occurs and (C) Executive’s Longevity Bonus and (ii) a pro
rata cash payment of Executive’s Target Annual Bonus for the year of termination
based on service from commencement of the applicable bonus year through the date
of termination.  In addition, the vesting of stock options and other
equity-based compensation awards not covered by Section 6.1 above (other than
LTIP Awards) will be treated in accordance with the equity incentive plan under
which the relevant grant was made and any applicable grant agreements; provided,
however, that Executive shall be considered for such purpose to have been
employed at the end of the calendar year in which the termination occurred.  Any
LTIP Awards not covered by Section 6.1 hereof will be treated in accordance with
the LTIP as then in effect.  The entitlement of Executive to benefits under any
benefit plan described in Section 5.1 or 5.2 shall be determined in accordance
with the provisions of such plan; provided, however, that, subject to the last
sentence of Section 6.5, the Company shall provide, at its expense, continued
participation in any medical insurance and dental insurance plans in which
Executive or his dependents participated as of the effective date of termination
for two (2) years following the effective date of termination, as described in
Section 6.5.

 

12

--------------------------------------------------------------------------------


 

6.9                               Termination by Mutual Consent; Expiration of
Term.  If at any time during the Employment Period, the parties by mutual
consent decide to terminate Executive’s employment or this Agreement on a basis
other than that set forth in this Agreement, they shall do so only by separate
written agreement setting forth the terms and conditions of such termination.

 

6.10                        Cooperation with the Company after Termination of
Employment.  Following termination of Executive’s employment for any reason,
Executive shall cooperate with the Company in all matters relating to any
litigation in which the Company is or becomes involved, and in the winding up of
his pending work on behalf of the Company, including, but not limited to, the
orderly transfer of any such pending work to other employees of the Company as
may be designated by the Company.  The Company agrees to reimburse Executive for
any time and reasonable out-of-pocket expenses he incurs in performing any work
on behalf of the Company following the termination of his employment.

 

7.                                      Change in Control.

 

7.1                               Definition of “Change in Control.”  A “Change
in Control” of the Company shall be deemed to have occurred as of the first day
on which any one or more of the following conditions shall have been satisfied:

 

(a)                                  The acquisition of beneficial ownership, as
such term is defined in the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in a single transaction or series of related transactions (by
tender offer or otherwise), of more than fifty percent (50%) of the voting
securities of the Company by a single person or entity (other than the Company
or any direct or indirect wholly-owned subsidiary of the Company, any employee
benefit plan of the Company or any trustee or other fiduciary or committee
thereof, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
stock of the Company prior to such acquisition) or “group” within the meaning of
Section 13(d)(3) of the Exchange Act, whether through the acquisition of
previously issued and outstanding voting securities, or of voting securities
that have not been previously issued, or any combination thereof; or

 

(b)                                 There shall be consummated any
consolidation, merger,  business combination or reorganization involving the
Company or the securities of the Company in which holders of voting securities
of the Company immediately prior to such consummation own, as a group,
immediately after such consummation, voting securities of the Company (or, if
the Company does not survive such transaction, voting securities of the
corporation surviving such transaction) having less than fifty percent (50%) of
the total voting power in an election of directors of the Company (or such other
surviving corporation); or

 

(c)                                  The individuals who constituted the
Company’s Board of Directors as of the date hereof (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the directors of the
Company; provided, however, that individuals

 

13

--------------------------------------------------------------------------------


 

whose election, or whose nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds (2/3) of the Incumbent Board shall
be considered, for purposes of this Agreement, members of the Incumbent Board;
and provided, further, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “election contest” (as described in Rule 14a-11
promulgated under the Exchange Act) (an “Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the Company’s Board of Directors (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

 

(d)                                 There shall be consummated any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company (on a
consolidated basis) to a party which is not a direct or indirect wholly-owned
subsidiary of the Company, including, without limitation, any sale, lease,
exchange or other transfer of all or substantially all of the assets of the
Company (on a consolidated basis) that includes the assets of The Mills Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”); or

 

(e)                                  The Company (or its successor) no longer
serves as the sole general partner of the Operating Partnership other than as a
result of (i) the merger of the Operating Partnership with the Company or a
subsidiary of the Company, (ii) the redemption of all limited partnership
interests in the Operating Partnership by the Operating Partnership or the
purchase of all such limited partnership interests by the Company,  or (iii) the
liquidation, dissolution or winding up of the Operating Partnership.

 

Notwithstanding anything in this Agreement to the contrary, a Change in Control
shall be deemed not to have occurred with respect to Executive (a) if Executive
is involved as an officer, director, employee, agent, finder, consultant,
partner, investor, creditor or principal, or in any other individual or
representative capacity whatsoever, with an entity that acquires an interest in
the Company in a transaction that otherwise would constitute a Change in Control
and, pursuant to a written or unwritten agreement or understanding with such
entity entered into prior to or in connection with such transaction (a “Change
in Control Agreement”), Executive receives or has the right to receive a
material economic benefit as a result of or in connection with such transaction
(other than compensation granted or awarded to Executive by the Company in the
ordinary course of business consistent with past practice pursuant to this
Agreement or solely as a result of his then-current ownership interest in the
Company), or (b) if any of the foregoing transactions occurs with any employee
benefit plan of the Company, any affiliate of the Company, or any entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company prior to the event
that would otherwise constitute a Change in Control.  For purposes of this
Section 7.1, a “material economic benefit” shall mean any compensation, payment,
beneficial ownership interest in the Company or another entity that is party to
any of the foregoing transactions, or other economic benefit, that has a value
equal to or greater than forty percent (40%) of Executive’s Base Salary in
effect as of the effective date of the Change in Control; provided, however,
that if this Agreement is terminated as a result of

 

14

--------------------------------------------------------------------------------


 

or in connection with such transaction, the amount of compensation paid or
payable pursuant to this Agreement shall be deducted from any compensation paid
or payable pursuant to a Change in Control Agreement in calculating whether
Executive receives or has the right to receive a material economic benefit as a
result of or in connection with such transaction.

 

8.                                      Confidentiality and Non-competition.

 

8.1                               Post-Employment Obligations.  Unless Executive
obtains the prior written approval of the Company:

 

(a)                                  Executive shall not, at any time during the
Employment Period and for a period of twenty four (24) months following the
termination of Executive’s employment with the Company for any reason, whether
voluntary or involuntary, or whether due to the expiration, non-renewal or
termination of this Agreement, directly or indirectly:

 

(i)                                     engage either individually or as an
officer, director, employee, agent, consultant, partner, investor (excluding
passive investments in voting securities of a publicly traded entity aggregating
less than five percent (5%) of any such entity’s total outstanding voting
securities), creditor, principal or otherwise, in the predevelopment,
development, redevelopment, operation, management or leasing of any type of
retail or entertainment-based shopping centers, malls, strip centers or other
commercial properties, the provision of related services or in any other
businesses then carried on by the Company in any way that would compete with the
business activities then carried on by the Company anywhere in the world;
provided, however, that ownership of the interests referred to in Exhibit C
hereto shall not be deemed to violate this Section 8.1(a)(i); and provided,
further, that retail or entertainment-based shopping centers, malls, strip
centers or other commercial properties with an aggregate square footage of less
than 250,000 square feet shall be deemed not to compete with the business
activities of the Company for purposes of this Section 8.1(a)(i).

 

(ii)                                  cause, solicit, entice or induce any
employee of the Company or any employee of any affiliate of the Company to leave
the employ of the Company or such affiliate, to interfere in any manner with the
business of the Company or any such affiliate or to accept employment with, or
compensation from, Executive or any person, entity or business with which
Executive is associated or affiliated or by whom Executive is employed; or

 

(iii)                               use any Proprietary Property (as defined
below) of the Company or any of its affiliates or any other information obtained
from the Company or any of its affiliates for any purpose other than in
connection with the performance of Executive’s duties for the Company under this
Agreement.

 

(b)                                 Executive shall not, at any time during or
after the Employment Period, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without

 

15

--------------------------------------------------------------------------------


 

limitation, the repetition or distribution of derogatory rumors, allegations, or
negative or unfavorable reports or comments) regarding the Company or any of its
affiliates or any members of their respective managements or the business
affairs or performance of the Company or any of its affiliates or any of the
respective managements.  The Company shall not at any time during or after the
Employment Period make or publish any derogatory, unfavorable, negative,
disparaging, false, damaging or deleterious written or oral statements or
remarks regarding Executive or his performance to anyone who is not an officer,
director or employee of the Company or any of its affiliates.  For purposes of
this Section 8.1(b), a statement or remark shall be deemed to have been made by
the Company only if it is made or authorized by a member of the Board of
Directors or executive management of the Company.  Nothing in this
Section 8.1(b) shall be construed to limit any person’s ability to give truthful
testimony pursuant to valid legal process, including but not limited to, a
subpoena or court order.

 

8.2                               Confidentiality Covenants.  Executive
acknowledges that, in the course of his employment with the Company, the Company
has provided and will provide Executive with, and Executive has had and will
have access to, material, non-public information and other materials and
information that constitute trade secrets or other intellectual property or
proprietary material of the Company (“Proprietary Property”).  Such Proprietary
Property includes, but is not limited to, information (regardless of the form or
medium in which such information is stored or contained) not generally known in
the retail shopping center industry regarding the operations, market, structure,
processes, techniques, marketing plans, strategies, forecasts, new products or
services, systems, financial information, budgets, projections, plans, drawings,
specifications, licenses, prices, costs, or employees of the Company and/or its
clients, tenants, prospective clients or prospective tenants or the identity of,
or the Company’s relationship with, its clients, tenants, prospective clients or
prospective tenants and all other information and materials developed by
Executive or other employees of the Company in connection with their activities
for or on behalf of the Company and/or developed through the use of the
Company’s resources, including trademarks, copyrights and other intellectual
property.  Such Proprietary Property shall be the sole and exclusive property of
the Company.  Executive shall have no right, title or interest in and to the
Proprietary Property.  Executive covenants and agrees that, during the
Employment Period and for a period of thirty-six (36) months thereafter,
Executive shall not, directly or indirectly, communicate, disclose or divulge
to, or use for the benefit of Executive or any other person (other than the
Company), or to the disadvantage of the Company, the Proprietary Property or any
information in any way relating to the Proprietary Property, without the prior
written consent of the Company.  Executive further covenants and agrees that he
shall not, at any time, including any time after expiration of the 36-month
period following termination of his employment, directly or indirectly,
communicate, disclose or divulge to, or use for the benefit of Executive or any
other person (other than the Company), or to the disadvantage of the Company,
any Proprietary Property that then constitutes material, non-public information
without the prior written consent of the Company.  Notwithstanding anything
herein to the contrary, (i) any disclosure of Proprietary Property made by
Executive pursuant to valid legal process (including, but not limited to, a
subpoena or court order) shall not be considered a violation of this Section 8.2
so long as Executive has promptly notified the Company of his receipt of

 

16

--------------------------------------------------------------------------------


 

such process and provided the Company with an opportunity to contest the
validity of the process; and (ii) the term “Proprietary Property” shall not
include any information that becomes public by any means other than a breach by
Executive of this Agreement or is rightfully disclosed to Executive by a third
party without restriction and not in violation of any duty of confidentiality
owed to the Company.

 

8.3                               Covenants Concerning Return of Company
Property.  Upon demand by the Company and/or upon termination of Executive’s
employment with the Company for any reason, whether voluntary or involuntary or
whether due to the expiration, non-renewal or termination of this Agreement,
Executive shall promptly deliver to the Company all Proprietary Property and all
other property and materials, belonging to the Company, including, without
limitation, all lists of and information pertaining to the Company’s clients,
tenants, prospective clients or prospective tenants, but excluding materials
distributed to employees of the Company generally and relating to Executive’s
rights and obligations as an employee of the Company.

 

8.4                               Certain Acknowledgments.  Executive
acknowledges and agrees that:

 

(a)                                  As a key management person, Executive is
involved, on a high level, in the development, implementation and management of
the Company’s development strategies and plans.  By virtue of Executive’s unique
and sensitive position and special background, employment of Executive by a
competitor of the Company at any time while the covenants set forth in
Section 8.1 are in effect represents a serious competitive danger to the
Company, and the use of Executive’s talent and knowledge and information about
the Company’s business strategies can and would constitute a valuable
competitive advantage over the Company;

 

(b)                                 Enforcement of the covenants set forth in
this Section 8 hereof will not prevent Executive from earning a living in the
real estate industry;

 

(c)                                  The Company has made a substantial
investment in Executive and the Company’s business;

 

(d)                                 The restrictions provided in this Section 8
are reasonable, proper and necessary for the Company’s protection; and

 

(e)                                  This Agreement is not intended to restrict
Executive from performing work in a role that does not compete with the
then-current business of the Company.

 

8.5                               Enforcement and Remedies.

 

(a)                                  If a court of competent jurisdiction finds
Section 8, or any of its restrictions, to be ambiguous, unenforceable and/or
invalid, Executive and the Company agree that such court shall (i) in the case
of ambiguity, read Section 8 as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law for the
protection of the Company’s business interests; and (ii) in

 

17

--------------------------------------------------------------------------------


 

the case of unenforceability or invalidity, eliminate such enforceable or
invalid provisions from this Agreement to the extent necessary to permit the
remaining provisions to be enforced to the maximum extent permitted for the
protection of the Company’s business interests.

 

(b)                                 Executive acknowledges that it may be
impossible to assess the monetary damages incurred by his violation of this
Section 8, or any of its terms, and that any threatened or actual violation or
breach of this Section 8, or any of its terms, will constitute immediate and
irreparable injury to the Company.  Executive expressly agrees that, in addition
to any and all other damages and remedies available to the Company as a result
of Executive’s breach of Section 8, the Company shall be entitled to an
injunction restraining Executive from violating or breaching Section 8 or any of
its terms.

 

8.6                               Publication of this Agreement to Subsequent
Employers or Business Associates.  Executive agrees that, if Executive is
offered employment or the opportunity to enter into any business venture as an
owner, partner, consultant or in any other capacity in the businesses or
industries covered by Section 8 of this Agreement while the restrictions
described in Section 8 of this Agreement are in effect, Executive will inform
the offeror of the existence of Section 8 of this Agreement and provide the
offeror with a copy thereof.  Executive authorizes the Company to provide a copy
of relevant provisions of this Agreement to any of the persons or entities
described herein and to make such persons aware of Executive’s obligations under
this Section 8.

 

9.                                      Director’s and Officer’s Liability
Insurance.  The Company shall, at its sole cost and expense, provide Executive
with director’s and officer’s liability insurance coverage with respect to
services rendered during the Employment Period in an amount not less than
$10,000,000.

 

10.                               Assignment.

 

10.1                        Assignment by the Company.  This Agreement may, and
shall be, assigned or transferred to, and shall be binding upon and shall inure
to the benefit of, any successor of the Company, and any such successor shall be
deemed substituted for all purposes for the “Company” under the terms of this
Agreement (other than for the purpose of determining whether a Change in Control
has occurred under Section 7.1).  Notwithstanding such assignment, the Company
(if it survives) shall remain, with such successor, jointly and severally liable
for all its obligations hereunder.  Except as herein provided, this Agreement
may not otherwise be assigned by the Company.

 

10.2                        Assignment by Executive.  The services to be
provided by Executive to the Company pursuant to this Agreement are personal to
Executive, and Executive’s duties may not be assigned by Executive; provided,
however, that this Agreement shall inure to the benefit of and shall be
enforceable by Executive’s personal or legal representatives, executors and
administrators, heirs, distributees, devisees and legatees.  Unless otherwise
required by law, if Executive dies while any amounts payable to Executive
hereunder remain outstanding, all such amounts shall be paid in accordance with
the terms of this Agreement to the beneficiary designated in writing to the
Company

 

18

--------------------------------------------------------------------------------


 

prior to his death or, if Executive has not designated a beneficiary or the
designated beneficiary does not survive Executive, to Executive’s estate.

 

11.                               General Provisions.

 

11.1                        Notice.  Any notice required or permitted hereunder
shall be made in writing (a) by actual delivery of the notice into the hands of
the party thereunder entitled, (b) by the mailing of the notice in the United
States first class mail, certified or registered mail, return receipt requested,
all postage prepaid or (c) by nationally recognized overnight delivery service
and addressed to the party to whom the notice is to be given at the party’s
respective address set forth below, or such other address as the parties may
from time to time designate by written notice as herein provided.

 

To the
Company:                                                                                                   
The Mills Corporation

1300 Wilson Boulevard, Suite 400

Arlington, Virginia 22209

Attn: President & Chief Operating Officer

 

with copies
to:                                                                                                                 
The Mills Corporation

1300 Wilson Boulevard, Suite 400

Arlington, Virginia 22209

Attn: General Counsel

 

and

 

Karen A. Dewis, Esquire

McDermott, Will & Emery

600 13th Street, NW

Washington, DC  20005

 

To
Executive:                                                                                                                       
Laurence C. Siegel

10017 Bentcross Drive

Potomac, Maryland  20854

 

With a copy
to:                                                                                                            
Stefan F. Tucker, Esquire

Venable LLP

575 7th Street, NW

Washington, DC  20004

 

The notice shall be deemed to be received in case (a) on the date of its actual
receipt by the party entitled thereto, in case (b) on the third business day
following the date of its mailing and in case (c) on the next business day
following the date of its delivery to such nationally recognized overnight
delivery service.

 

11.2                        Amendment and Waiver.  No amendment or modification
of this Agreement shall be valid or binding upon (a) the Company unless made in
writing and signed by an officer of the Company duly authorized by the Board of
Directors of the Company or (b) Executive unless made in writing and signed by
him.

 

19

--------------------------------------------------------------------------------


 

11.3                        Non-Waiver of Breach.  No failure by either party to
declare a default due to any breach of any obligation under this Agreement by
the other, nor failure by either party to act quickly with regard thereto, shall
be considered to be a waiver of any such obligation, or of any future breach.

 

11.4                        Severability.  If any provision or portion of this
Agreement, with the exception of Sections 1, 2 and 4, shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

11.5                        Tax Withholding.  The Company may withhold from any
payments to Executive under this Agreement all Federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

 

11.6                        Governing Law.  To the extent not preempted by
Federal law, the validity and effect of this Agreement and the rights and
obligations of the parties hereto shall be construed and determined in
accordance with the internal substantive laws of the State of Delaware, without
regard to its conflict-of-laws or choice-of-law principles.

 

11.7                        Effect on Prior Agreement.  As of the Effective
Date, the Prior Agreement shall be deemed terminated and of no further force or
effect without any consequence to Executive or the Company of any kind and the
Prior Agreement shall be deemed superseded and replaced for all purposes by this
Agreement; provided, however, that the Company’s obligations to make payments to
Executive pursuant to Section 3 of the Prior Agreement with respect to the 2003
calendar year, including, but not limited to, (a) the payment of Executive’s
Annual Bonus for calendar year 2003 if and to the extent earned, (b) Executive’s
eligibility to receive certain LTIP Awards with respect to his performance
during calendar year 2003 or prior calendar years, if and to the extent such
LTIP Awards are earned, and (c) Executive’s right to carry over certain benefits
pursuant to Section 3(d)(iii) of the Prior Agreement, shall remain in full force
and effect.

 

11.8                        Entire Agreement.  This Agreement, including the
Exhibits and Schedules hereto, along with the Indemnification Agreement dated as
of April 24, 1994 between the Company and Executive, contain all of the terms
agreed upon by the Company and Executive with respect to the subject matter
hereof and, as of the Effective Date, supersedes all prior agreements,
arrangements and communications between the parties dealing with such subject
matter hereof, whether oral or written.  To the extent this Agreement conflicts
with any terms, conditions or agreements set forth in any Company plan, policy
or manual, the terms of this Agreement shall govern.

 

11.9                        Headings.  Numbers and titles to paragraphs and
sections hereof are for information purposes only and, where inconsistent with
the text, are to be disregarded.

 

11.10                 Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which, when taken together, shall be and constitute one and the same instrument.

 

20

--------------------------------------------------------------------------------


 

11.11                 Survival beyond Termination.  Notwithstanding anything in
this Agreement to the contrary, the restrictions and obligations contained in
Sections 6, 8 and 11.5 shall survive termination of Executive’s employment,
whether voluntary or involuntary and whether due to the expiration, non-renewal
or termination of this Agreement, and be binding regardless of the reason for
termination of employment.  Executive covenants that if Executive should ever
seek to avoid his obligations under Section 6.10, Section 8 or Section 11.5
because Executive contends that such restrictions are unenforceable as written
for any reason, Executive shall provide notice to the Company in accordance with
the provisions of Section 11.1 of this Agreement setting forth in detail the
reasons that Executive believes such restrictions to be unenforceable.

 

11.12                 Knowing and Voluntary Execution.  Each of the parties
hereto has carefully read and considered all of the terms of this Agreement,
including Section 8 and the restrictions contained in it.  Each of the parties
has freely, willing and knowingly entered into this Agreement with the intent to
be bound by it.

 

11.13                 Prevailing Parties.  In the event that either the Company
or Executive is successful in whole or in part in any legal or equitable action
against the other party under this Agreement (either as determined by a court of
competent jurisdiction pursuant to a final, non-appealable order or as agreed to
by the parties pursuant to a duly executed settlement agreement), the prevailing
party in any such dispute shall be entitled to receive a reimbursement of his or
its reasonable attorneys’ fees and related costs associated with resolving such
dispute.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first written above.

 

 

The Company:

THE MILLS CORPORATION

 

a Delaware corporation

 

 

 

 

By:

/s/ Charles R. Black, Jr.

 

 

 

Charles R. Black, Jr.

 

 

Chairman, Executive Compensation
Committee

 

 

 

 

 

 

Executive:

 

 

LAURENCE C. SIEGEL

 

 

 

 

 

 

 

 

 

 

 

/s/ Laurence C. Siegel

 

 

21

--------------------------------------------------------------------------------